DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III (Claims 28-35) in the reply filed on 08/09/2021 is acknowledged.  The traversal is on the ground(s) that Applicant disagrees with the categorization of the claims.  This is not found persuasive because although the applicant is correct as to Group III (claims 28-35)being drawn to Figure 6,  Group II is concurrently drawn to Figure 7. Thus it is maintained that the application contains claims directed to patentably distinct species as evidenced by the differences in the figures.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1, 4-8 and 22-27 are withdrawn from consideration
Claims 28-35 have been elected and are presented to be examined upon their merits.

Examiner’s Comments
Intended Use
MPEP 2103 I C

Claim 28 recites,  “An apparatus, comprising: 
a database, wherein the database stores information regarding one or more accounts, one or more cryptocurrencies, or one or more cryptocurrency accounts, of or associated with an account holder; 
a central processing computer, wherein the central processing computer is programmed to disallow a transaction authorization request in which only a single account, only a single cryptocurrency, or only a single cryptocurrency account, is being utilized to effectuate payment for the entire amount of, or the total cost of, the transaction; 
a distributed ledger and Blockchain technology system; and 
a receiver wherein the receiver receives information regarding a transaction involving the account holder and a counterparty, wherein the information regarding the transaction includes a first transaction associated with the account holder, and further wherein the first transaction authorization request contains information regarding a first account, cryptocurrency, or cryptocurrency account, or the first transaction authorization request and the second transaction authorization request each contains information regarding a first account, cryptocurrency, or cryptocurrency account, or a second account, cryptocurrency, or cryptocurrency account, and further wherein the first transaction authorization request is transmitted from the first communication device or wherein the first transaction authorization request and the second transaction authorization request are transmitted from the first communication device, and further wherein the central processing computer processes information contained in the first transaction authorization request and determines that the first account, cryptocurrency, or cryptocurrency account, identified in the first transaction authorization request, cannot be utilized to effectuate payment for the entire amount of, or the total cost of, the transaction, and further wherein the central processing computer determines that the first account, cryptocurrency, or cryptocurrency account, is being utilized to effectuate payment for the entire amount of, or the total cost of, the transaction, and further wherein the distributed ledger and Blockchain technology system processes information contained in the first transaction authorization request and determines that the transaction is not authorized, and further wherein the apparatus generates a transaction not authorized message, and further wherein the apparatus transmits the transaction not authorized message to a second communication device, wherein the second communication device is associated with the counterparty.”

Claim 29, The apparatus of Claim 28, wherein the first communication device further comprises: a global positioning device, wherein the first communication device transmits, and the apparatus receives, information regarding the position or location of the first communication device at a time of a generation of the first transaction authorization request, and further wherein the apparatus determines whether the transaction is authorized or not authorized using the position or location information.



Claim 31, The apparatus of Claim 28, wherein the apparatus receives information regarding a picture or a video clip of the account holder or information regarding a picture of a video clip of the counterparty, wherein the information regarding the picture or the video clip of the account holder or the information regarding the picture or the video clip of the counterparty is transmitted from the first communication device.

Claim 32, The apparatus of Claim 28, wherein the apparatus generates an alert message, wherein the alert message contains information regarding the transaction, and further wherein the apparatus transmits the alert message to the first communication device or to a third communication device, wherein the third communication device is associated with the account holder.

Claim 33 recites, “The apparatus of Claim 28, wherein the apparatus transmits a request for a position or location of the second communication device, wherein the apparatus receives information regarding a position or location of the second communication device, wherein the apparatus compares the information regarding the position or location of the first communication device with the information regarding the position or location of the second communication device to determine if the transaction is authorized.”

Claim 34, The apparatus of Claim 28, wherein the first transaction authorization request contains information identifying a cryptocurrency or a cryptocurrency account.

Claim 35, The apparatus of Claim 28, wherein the first communication device is a cellular telephone.

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]


Not Positively Recited
Claim 28 recites, “wherein the first communication device is associated with the account holder,… wherein the second communication device is associated with the counterparty”
Claim 32 recites, “wherein the apparatus generates an alert message, wherein the alert message contains information regarding the transaction, and further wherein the apparatus transmits the alert message to the first communication device or to a third communication device, wherein the third communication device is associated with the account holder.”

“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  Claims 28 recites, “wherein the first communication device is associated with the account holder,… wherein the second communication device is associated with the counterparty”.  It is not clear the structural relationship between the first communication device and the account holder or how they are connected. 
Claim 32 recites, “wherein the apparatus generates an alert message, wherein the alert message contains information regarding the transaction, and further wherein the apparatus transmits the alert message to the first communication device or to a third communication device, wherein the third communication device is associated with the account holder.” It is not clear the structural relationship between the first communication device and the account holder or how they are connected.


Allowable Subject Matter
Claims 28-35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closes prior art of record, Hankins,  does not disclose, teach, or suggest that the recited central processing computer which is programmed to disallow a transaction authorization request in which only a single account, only a single cryptocurrency, or only a single cryptocurrency account, is being utilized to effectuate payment for the entire amount of, or the total cost of, the transaction;  the recited central processing computer which processes information contained in the first transaction authorization request and determines that the first account, cryptocurrency, or cryptocurrency account, identified in the first transaction authorization request, cannot be utilized to effectuate payment for the entire amount of, or the total cost of, the transaction; and the recited central processing computer which determines that the first account, cryptocurrency, or cryptocurrency account, is not being utilized to effectuate payment for the entire amount of , or total cost of the transaction.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692